Citation Nr: 0728544	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  04-31 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependents' Indemnity Compensation (DIC) 
benefits under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from October 1965 to August 
1968.  He died on January [redacted], 2003.  The appellant is the 
veteran's surviving spouse.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2003 by the 
Department of Veterans Affairs (VA) North Little Rock, 
Arkansas, Regional Office (RO).   

The claim for benefits under the provisions of 38 U.S.C.A. § 
1318 is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran died on January [redacted], 2003.

2.  The veteran's service-connected disabilities were 
residuals fracture right humerus with tendon damage muscle 
group V (major) and limitation of elbow flexion, rated as 50 
percent disabling; anatomical loss, left eye, with vision 
right eye 20/25-2, rated as 40 percent disabling; residuals 
fracture right tibia and fibula with damage muscle group XII, 
neuropathy right tibial nerve, shell fragment wound scar and 
limitation of motion right ankle, rated as 40 percent 
disabling; residuals shell fragment wound area T3 with 
retained foreign body and damage muscle group XX, rated as 10 
percent disabling; scar, base of next, rated as 10 percent 
disabling; scar, shell fragment wound, right upper arm, rated 
as noncompensably disabling; scar, shell fragment wound, 
right hip, rated as noncompensably disabling; hookworm 
infestation, gastrointestinal, rated as noncompensably 
disabling; shell fragment wound scar, left hip, rated as 
noncompensably disabling; and shell fragment wound scar, 
right flank, rated as noncompensably disabling.  

3.  The evidence shows that the immediate cause of death was 
cancer of the pancreas due to or as a consequence of 
melanoma.    

4.  There is no competent medical evidence of the cause of 
death until many years after separation from service.

5.  The service-connected disabilities did not play any role 
in the veteran's death.  


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death.  
38 U.S.C.A. §§ 1101, 1103, 1110, 1112, 1113, 1131, 1137, 1310 
(West 2002 and Supp 2006); 38 C.F.R. §§ 3.307, 3.309, 3.311, 
3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the 
RO dated in March 2003, May 2003 and June 2003 provided the 
appellant with an explanation of the type of evidence 
necessary to substantiate her claim for service connection for 
the cause of death, as well as an explanation of what evidence 
was to be provided by her and what evidence the VA would 
attempt to obtain on her behalf.  In addition, the letters 
specifically informed the appellant that she should submit 
any additional evidence that she had in her possession.  The 
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The initial 
duty-to-assist letter was provided before the adjudication of 
the claim.  The Board concludes, therefore, that the appeal 
may be adjudicated without a remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran's service medical records and post service treatment 
records have been obtained.  His death certificate is of 
record.  The appellant did not request a hearing.  The Board 
does not have notice of any additional relevant evidence 
which is available but has not been obtained.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the claims.  Therefore, no further assistance to 
the appellant with the development of evidence is required.  

The appellant asserts that service connection is warranted 
for the cause of the veteran's death.  She argues that his 
fatal cancer was caused by exposure to chemicals in Vietnam.    

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty. 38 
U.S.C.A. §§ 1110, 1131.

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
the service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather, it must be shown that there 
was a causal relationship. 38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.

Under 38 C.F.R. § 3.309(e), certain diseases may be presumed 
to have resulted from exposure to certain herbicide agents 
such as Agent Orange.  The list includes chloracne or other 
acneform disease consistent with chloracne, Type 2 (adult 
onset) diabetes, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea) and soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  See 38 C.F.R. § 
3.309(e).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In this case, the veteran was service connected for residuals 
fracture right humerus with tendon damage muscle group V 
(major) and limitation of elbow flexion, rated as 50 percent 
disabling; anatomical loss, left eye, with vision right eye 
20/25-2, rated as 40 percent disabling; residuals fracture 
right tibia and fibula with damage muscle group XII, 
neuropathy right tibial nerve, shell fragment wound scar and 
limitation of motion right ankle, rated as 40 percent 
disabling; residuals shell fragment wound area T3 with 
retained foreign body and damage muscle group XX, rated as 10 
percent disabling; scar, base of next, rated as 10 percent 
disabling; scar, shell fragment wound, right upper arm, rated 
as noncompensably disabling; scar, shell fragment wound, 
right hip, rated as noncompensably disabling; hookworm 
infestation, gastrointestinal, rated as noncompensably 
disabling; shell fragment wound scar, left hip, rated as 
noncompensably disabling; and shell fragment wound scar, 
right flank, rated as noncompensably disabling. 

The veteran died on January [redacted], 2003.  The evidence shows 
that the immediate cause of death was cancer of the pancreas 
due to or as a consequence of melanoma.  

The service medical records are completely negative for any 
references to any kind of cancer.  There is no competent 
medical evidence of the cause of death until many years after 
separation from service.  The earliest medical record 
evidence containing any indication that the veteran had 
cancer is from 2001.  No post service record contains any 
medical evidence linking cancer to service.  The death 
certificate indicated that the date of onset had been only 
two years before death.  

The Board also notes that cancer of the pancreas due to 
melanoma is not a disorder which may be presumed to have been 
incurred due to exposure to herbicides.  See 38 C.F.R. 
§ 3.309.  

There is also no competent evidence that the service 
connected shell fragment wounds played any role in the 
veteran's death.  The disorders were not listed on the 
veteran's death certificate as contributing to his death.

In short, there is simply no medical evidence of record 
supporting a causal connection between the veteran's period 
of service and his death approximately 35 years later.  
Accordingly, the Board finds that the competent evidence of 
record fails to provide any support for the conclusion that 
the veteran's death from cancer of the pancreas due to 
melanoma was due to his active military service.  The 
preponderance of the evidence is against a favorable decision 
for her claim.  The Board has considered the doctrine of 
giving the benefit of the doubt to the appellant, under 38 
C.F.R. § 3.102, but it does not find that the evidence is of 
such approximate balance as to warrant its application.




ORDER

Service connection for the cause of the veteran's death is 
denied.


REMAND

VA law provides that if a veteran's death is not determined 
to be service-connected, a surviving spouse may still be 
entitled to DIC benefits.  Under 38 U.S.C.A. § 1318(a) 
benefits are payable to the surviving spouse of a deceased 
veteran in the same manner as if the death were service 
connected.  A deceased veteran for purposes of this provision 
is a veteran who dies not as the result of his or her own 
willful misconduct and who either was in receipt of, or 
entitled to receive, compensation at the time of death for a 
service-connected disability(ies) rated totally disabling. 38 
U.S.C.A. § 1318(b) (West 2002); 38 C.F.R. § 3.22 (2006).

"Entitled to receive" means that at the time of death the 
veteran had service-connected disability(ies) rated totally 
disabling by VA, but was not receiving compensation because, 
in part, the veteran had applied for compensation but had not 
received total disability compensation due solely to clear 
and unmistakable error (CUE) in a VA decision concerning the 
issue of service connection, disability evaluation, or 
effective date. 38 C.F.R. § 3.22(b)(3).  The service-
connected disability(ies) must have been either continuously 
rated totally disabling for 10 or more years immediately 
preceding death, or continuously rated totally disabling for 
at least 5 years from the date of the veteran's separation 
from service.  The total rating may be schedular or based on 
unemployability. 38 C.F.R. § 3.22.

Pertinent case law has also held that "hypothetical 
entitlement" consideration for DIC benefits under 38 U.S.C.A. 
§ 1318 was allowable for claims filed prior to January 21, 
2000, i.e., the effective date of the VA regulation 
prohibiting "hypothetical entitlement." Rodriguez v. 
Nicholson, 19 Vet. App. 275 (2005).  However, because the 
appellant's claim was received by VA in February 2003, such 
consideration is not warranted.

In this case, the record shows that at the time of the 
veteran's death in May 2004 service connection had been 
established for the disabilities listed above.  In an 
informal hearing presentation dated in August 2007, the 
appellant's representative raised claims of clear and 
unmistakable error in past decisions of October 1968, 
September 1969, and May 1992.  Those CUE claims have not yet 
been decided by the RO and must be returned to the RO for 
adjudication.  The Board notes that if the CUE claims were to 
be granted, this could potentially result in an earlier 
effective date for a 100 percent rating and might therefore 
provide a basis for granting benefits under 38 U.S.C.A. 
§ 1318.  Because the 1318 issue is therefore inextricably 
intertwined with the CUE claims which are being returned to 
the RO, the Board will defer consideration of the issue of 
§ 1318 benefits at this time.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) (two or more issues are 
inextricably intertwined if one claim could have significant 
impact on the other).

Accordingly, the case is REMANDED for the following action:

1. The RO should adjudicate the claims of 
clear and unmistakable error which have 
been raised by the representative.  

2.  If any of the benefits sought on 
appeal are denied, the RO should issue a 
supplemental statement of the case, and 
allow the appellant an appropriate 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


